Citation Nr: 1223836	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since September 2, 2005. 

2.  Entitlement to a rating in excess of 30 percent for PTSD prior to September 2, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Order, the Court endorsed a December 2011 joint motion for remand, vacated the portion of the January 2011 Board decision that denied increased ratings for PTSD, and remanded the matter for compliance with the instructions in the joint motion.

In January 2011, this matter was before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

As discussed in the Board's 2011 decision, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been recently raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, which is again referred to the AOJ for appropriate action.

While the Veteran's appeal of this case was pending at the Court, the Appeals Management Center (AMC) conducted additional development in connection with the remanded issue from the January 2011 Board decision.  The AMC did not, however, conduct adjudication following the evidence gathering.  Thus, additional evidence, including mental health treatment records, has been obtained without initial consideration of the evidence by the AOJ.  As the Board will remand this case, the AOJ will have the opportunity to address this evidence in the first instance.  

Additionally, the Board must clarify the actions taken subsequent to the January 2011 Board decision.  In that decision, the Board granted service connection for pseudofolliculitis barbae (having first reopened the issue), tinea pedis and coronary artery disease and ischemic heart disease.  The Board also denied increased ratings for left ear hearing loss, diabetic neuropathy of each extremity and for PTSD.  The Board remanded one issue, entitlement to service connection for a rash-type disorder involving the chest and legs.  The AMC sent the Veteran a February 2011 letter indicating that the AMC was conducting development on seven remanded issues.  

The Board emphasizes that only one issue was remanded, service connection for a rash-type disorder involving the chest and legs, in the January 2011 Board decision.  The Board also notes that neither the Veteran's claims file nor his Virtual VA file reflect implementation of the Board's January 2011 grants of service connection for pseudofolliculitis barbae and tinea pedis.  

These granted claims are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records show ongoing psychiatric treatment.  The Veteran's records show an increase in thoughts focusing on his death and relating to his physical disabilities in late 2010 and early 2011.  The Veteran's GAF score was lowered from 55 to 50 in these records.  The Board notes that the Veteran's last VA examination in connection with his claim was in June 2006.  As the appellant was last afforded an examination six years ago and his treatment records suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran has been receiving psychiatric treatment from VA on an ongoing basis.  The records on file reflect treatment only through February 2011.  To correctly assess the Veteran's current disability, all records of treatment from February 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA mental health treatment records through the Birmingham VA Medical Center for treatment concerning PTSD from February 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  Sufficient evaluations should be scheduled to evaluate the Veteran's psychiatric symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  Then, the RO should readjudicate the claims on the merits (including the issue of service connection for a rash-type disorder involving the chest and legs - remanded in the January 2011 Board decision).  The Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

